DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, filed 9/14/2021, with respect to the rejection(s) of claims 1 and 4-9 under 35 USC 103 have been fully considered and are not fully persuasive.  
The applicant’s arguments are as follows: (1) the claimed device provides a convex laser light inside an object with convex surface, and is not just a beam spot trajectory transmitted planar to a convex surface, as disclosed by Ryu (2) Ryu discloses an image sensor, not a laser therapeutic device per se and therefore Ryu requires a straight-line trajectory because it is an image sensor and thus there is no motivation to modify its microlens (3) Dae also does not suggest a convex beam trajectory (4) the motivation to modify Dae is not obvious, one of the reasons being that each of the lenses has a different alternating focal length.
Regarding (1) and (3) the examiner cites to Dae, which states wherein, “it is possible to implement a multi-laser spot at the same time by delivering energy to a variety of depths by the microlens array with a different focal length, by using a plurality of laser spots into the dermis,” and further discloses wherein, “the transferred heat energies do not overlap each other. It is an object of the present invention to provide a laser device 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over KR 101708807 B1 to Ryu Han-Sung (henceforth Ryu; please refer to attached annotated machine translation) and further in view of KR 100820164 B1 to Dae et al, henceforth Dae (refer to attached machine translation).
Regarding claim 1, Ryu teaches a laser therapeutic device comprising: a lens unit (lens 160, Fig. 1) adjusting the spot size of an incident laser beam; and a microlens array (microlens layer 150)  for converting the incident laser beam having a spot size adjusted in the lens unit into a multi-spot beam, and focusing an object, the microlens array including a plurality of microlenses (plurality of microlenses 151 to 159) each having a curved surface forming a predetermined focal length, wherein at least some of the plurality of microlenses have different focal lengths or are different in the height position from which the corresponding curved surface starts (“the radius of curvature of the microlenses 153, 155, and 157…can be reduced [while]…[the radius of curvature of] microlenses 152, 154, 156, and 158…can be formed larger.” Ryu further notes that “By increasing the radius of curvature, the focal length of the microlenses 151 to 159 can be relatively increased.” [024]), but does not teach a convex beam spot trajectory inside the object. However, Ryu teaches a curved substrate, structurally akin to a convex beam spot, wherein light from the convex substrate is transmitted to a microlens with varying heights (microlens 150), which results in a planar beam spot. Ryu teaches a microlens which serves as a medium to transform the original geometry of a source into the desired geometry of a target—in Ryu’s case, from 

Regarding claim 4, Ryu teaches wherein two or more of the plurality of microlenses are different in the height position from which the corresponding curved surface starts (see Fig. 1 where microlenses 151-159 are arranged at different heights); however, although Ryu teaches wherein pairs of lens (i.e. lens 151 and 159) can have the same focal length, Ryu does not necessarily teach all lenses having the same focal length. However, Dae shows an embodiment wherein the plurality of microlenses have all the same focal length (see Fig. 8a); for further support, Dae states that Fig. 8 shows “the radius of curvature r,” (pg. 5 and 6, highlighted portions of attached machine translation); as r appears uniform in Fig. 8a, and as the focal length is equal to half of the radius of curvature, the focal length should (as the image shows) also be uniform in this embodiment. It would be obvious to one of ordinary skill in the art to combine 

Regarding claim 5, Ryu in view of Dae teaches wherein the shapes and arrangement of the plurality of microlenses are determined such that the height positions gradually increase away from the center toward the periphery of the microlens array (see Fig. 1 where the center of the microlens array is also at the lowest height, and the periphery at the greatest height).  

Regarding claim 6, Ryu in view of Dae teaches wherein the height positions of the plurality of microlenses  (“plurality of microlenses 151 to 159” [015]), from which the corresponding curved surfaces start, are all the same (see Fig. 1, where the center of the microlens array is also at the lowest height, and the periphery at the greatest height), and two or more of the plurality of microlenses have different focal lengths (“the radius of curvature of the microlenses 153, 155, and 157…can be reduced [while]…[the radius of curvature of] microlenses 152, 154, 156, and 158…can be formed larger.” Ryu further notes that “By increasing the 

Regarding claim 7, Ryu  in view of Dae teaches wherein the shapes and arrangement of the plurality of microlenses are determined such that the respective focal lengths of the plurality of microlenses gradually increase away from the center toward the periphery of the microlens array (see Fig. 1, where the center of the microlens array is at the lowest height, and the periphery at the greatest height, where d1, d2, d3 and d4 correspond to increasing focal length away from the center; as Ryu states, “the horizontal distance dn between the center points of the upper surfaces of the microlenses 151 to 159 and the center points of the surfaces of the corresponding photoelectric conversion elements 121 to 129 d1 to d4 be increased from the microlens 155 corresponding to the center of the objective lens 160 to the micro lenses 151 and 159 corresponding to the edge portion of the objective lens 160” [020]).  

Regarding claim 8, Ryu in view of Dae teaches wherein two or more microlenses are made of the same refractive index material and have different curved surface shapes (“a mold 200 having an engraved upper surface of a microlens layer 150 (FIG. 1) is prepared…a material layer 300 for a microlens layer is formed on the 

Regarding claim 9, Ryu in view of Dae teaches wherein two or more microlenses have the same curved surface shape and are made of different refractive index materials (“a mold 200 having an engraved upper surface of a microlens layer 150 (FIG. 1) is prepared…a material layer 300 for a microlens layer is formed on the planarization layer 170 to form a microlens layer. The material film 300 for the microlens layer may be formed of a photo-curing resin, for example, an ultraviolet (UV) curable resin such as epoxy.”). That is, as Ryu recognizes (“the .

6.	Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Dae, and further in view of Liu (US 20130253487 A1).

Regarding claim 21, Ryu in view of Dae discloses a barrel (handpiece 14, see Fig. 1) for fixedly accommodating the lens unit and the microlens array; a tip attached to the barrel, an end portion of the tip being in contact with the object when the laser beam is incident to the object (see Fig. 2, wherein the barrel tip (i.e. the end of handpiece 14) comprises the lens unit (structure 11) and array (microlenses 10), and wherein the tip is placed upon the object, see skin (keratin 15 and dermis 16)). Ryu in view of Dae does not explicitly disclose a pressure sensor. However, Liu, which discloses a laser treatment device and thus exists in the applicant’s field of endeavor, discloses a sensor configured to maintain an applied predetermined pressure when the tip is in contact with the object, the applied 

Regarding claim 22, Ryu in view of Dae discloses wherein the end portion of the tip has a shape in that same kinds of microlens among the plurality of microlenses in the microlens array are arranged (see Fig. 1, handpiece 14, with cylindrical geometry, and circular cross-section corresponding to the shape of microlenses).

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921.  The examiner can normally be reached on M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/RANJANI MARI SUNDARESAN/Examiner, Art Unit 3792                                                                                                                                                                                                        /JOHN R DOWNEY/Primary Examiner, Art Unit 3792